Title: To John Adams from Timothy Pickering, 11 September 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Sept. 11. 1798.

By a letter from Mr. King dated the 14th of July, it appears that Mr. Gerry was in Paris on the 26th of June “waiting, according to private letters from persons about him, for the ultimatum of the Directory.” Genl. Pinckney was at Lyons the 13th of June, his daughter then much better; & he hoped to be at Bordeaux, & to embark by the 20th. of July.
Dupont de Nemours and some other French Philosophers “a delegation from the National Institute,” had applied, thro’ Sir Joseph Banks, for passports from the English Government; the Directory having given them passports to go to the U. States, with the view to improve & extend the sciences. Mr. King understands the intention of the mission is to form an establishment high up the Mississipi, out of the limits of the U. States, & within the boundaries of Spain. Mr. King supposes that neither the American nor English Government will be disposed to give any encouragement to this mission of the Directory.
I have the honor to be / with great respect / Sir / your most obt. servt.
Timothy Pickering